*504Supreme Court In Chancery.

/Anthony Beelin Henry C. Bosler vs. [Abraham Edwards et al.

Sir,
Abraham C. Truax one of the Defendants in this cause, and who was made a party to the decree passed on the 17 January 1829, and to whom, by the terms of said decree, you were required, out of the proceeds of sale of the mortgaged premises therein described, to pay the sum of $1138.97, requires the lawful interest of this Territory upon said sum from the date of the said decree until the day of the actual sale of the said mortgaged premises. You are therefore hereby Cautioned not to pay over the amount of the said interest to the Complainants in the suit (being the sum of $91.11);— but it is the request of the said Truax, that you should retain the said sum, until he can apply to the Hon. the Court of Chancery in this behalf, for directions as to the disposition of said sum.
To, Cha3 W. Whipple Esq j Master in Chancery [• Sup. Court J
Respectfully yrs &c Abraham C. Truax by C. & Porter his Solra.
Detroit 25 May 1830
IN CHANCERY.
Anthony Beelin, & 1 Henry C. Bosler, ]•

Complainants.


vs.

Abraham Edwards, Ruth his wife, 1 Abraham C. Truax, and [ Peter J. Desnoyers, J

Defendants.

In pursuance to a decretal order of the Supreme Court of the Territory, sitting in Chancery, made in the above cause, will be sold under the direction of the subscriber, at public auction, at the Market House in the city of Detroit, on Monday the 17th day of May next, at 12 o’clock at noon of that day, all that Lot or parcel of ground in the said city of Detroit, which is bounded and described as follows: Beginning at the north eastern corner of the dwelling house of the late Peter Audrain, Esq. (deceased) upon the main street, or Jefferson Avenue, (so called) thence running South, thirty degrees East, twenty-five feet, thence South twenty-five degrees East, one hundred and sixty feet to the River Detroit, thence North sixty-five degrees East, sixty-five feet, thence North twenty-three degrees West, one hundred and ninety-one feet to the said Jefferson Avenue, thence South sixty degrees West, sixty-six feet five inches along the line of said street to the place of beginning, containing by estimation twelve thousand and sixty square feet; together with all and singular the privileges and appurtenances thereunto belonging or in any wise appertaining.
Charles W. Whipple, Master in Chancery.
Dated, Detroit, April 22, 1830.
[Newspaper clipping attached with wax]
In Chancery. Between.
Í Beelin and Bosler complainants and [Edwards & others, defendants

To the honourable the Judges of the Supreme Court of the Territory of Michigan in Chancery Sitting:

*505In pursuance of a decretal order of this honorable Court made in the above cause, bearing date the 16th day of January 1830, by which, among other things, it was adjudged, directed, ordered and decreed, that the procedings of the Master under the decretal order made in this cause on the 17th day of January A D 1829 be set aside, and that the said Master do procede and make sale of said premises on the third Monday of May A D 1830, and pay over the money for which the premises set forth in the complainants Bill of Complaint may be sold as is in said decree of the date of the 17th January A D 1829 directed, And in all things fulfil and perform the order in said decree contained, the said master giving three weeks previous notice of said sale by publication in some newspaper published in the City of Detroit. I. the subscriber, one of the masters of this honorable Court, by virtue of And pursuant to the said order, do hereby report, that all and singular the mortgaged premises, particularly described in said bill, and contained in the advertisement hereunto Annexed, were on the 22d th day of April A D 1830, by me duly advertised and noticed for sale at public Auction, at the market house in the City of Detroit for the 17th day of May 1830 at twelve O’clock at noon of that day; that the said notice contained a description of the said mortgaged premises, and was published in the North Western Journal, a paper published in the City of Detroit, three weeks successively, previous to the said day of sale of the said mortgaged premises: And I do further report, that on the said 17th day of May A D 1830, the day on which the said premises were so advertised to be sold as aforesaid, I attended at the place of sale, and that the said mortgaged premises were sold by the undersigned, and fairly struck off to John Hendree for the sum of $2262.50, it being the highest sum bidden for the same.
And I do further report, that out of the monies arising from such sale, I did pay to Abraham C Truax the sum of eleven hundred and thirty eight dollars and ninety seven, as in & by said decretal order of the date of the 17th January 1829 I am directed, And to the said Complainants the sum of $946.18 being the balance remaining of said monies arising from said sale, after deducting the aforesaid sum of $1138.97 and the Costs of suit, and the further sum of $91.11, being the interest on the Amount directed to be paid to the said A C Truax from the date of said decree of the 17th January 1829 to the 17th day of May A D 1830, which said sum of $91.11 I have retained in my hands to await the further order of this Court, submitting to this honorable court whether the said sum of $91.11 be paid over to the said Truax, or to the Complainants in this cause. And I do further report, that the said Truax by his Counsel has filed with the undersigned a paper, requesting that the said sum of $91.11 may be retained until he can apply to this Court in this behalf: which said paper makes a part of this my report.
And I do further report, that I have executed a good & sufficient deed to the purchaser of said mortgaged premises agreeably to the order And decree of this Court—
Respectfully Submitted.
Chas W. Whipple
Master in chancery.
Sup Court
Detroit 28th May 1830.